                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MATHEW MALIK PRINGLE,                          Case No. 21-cv-01348-WHO
                                                         Plaintiff,
                                   8
                                                                                           ORDER DISMISSING COMPLAINT
                                                   v.                                      WITH LEAVE TO AMEND
                                   9

                                  10        DINA JOSE, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                          INTRODUCTION
                                  14            Plaintiff Mathew M. Pringle’s 42 U.S.C. § 1983 complaint is DISMISSED with
                                  15   leave to file an amended complaint on or before July 7, 2021. His action cannot proceed
                                  16   as currently constituted: Pringle has failed to identify a proper defendant and has failed to
                                  17   allege the facts necessary to support his claims.
                                  18            Failure to file a proper amended complaint by the deadline, or a failure to comply in
                                  19   every respect with the instructions given in this order, will result in the dismissal of this
                                  20   suit and the entry of judgment in favor of defendants.
                                  21                                           DISCUSSION
                                  22   I.       LEGAL STANDARD
                                  23            A federal court must conduct a preliminary screening in any case in which a
                                  24   prisoner seeks redress from a governmental entity or officer or employee of a
                                  25   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  26   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  27   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  28   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   1   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   2          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   3   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   4   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   5   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   6   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   7   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   8   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   9   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  10   (9th Cir. 1994).
                                  11          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  12   elements: (1) that a right secured by the Constitution or laws of the United States was
Northern District of California
 United States District Court




                                  13   violated, and (2) that the alleged violation was committed by a person acting under the
                                  14   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  15   II.    LEGAL CLAIMS
                                  16          Pringle alleges that he injured his ankle, knee, and back when he “tripped and fell
                                  17   over a door stop that [was] unsafety placed in the walkway.” (Dkt. No. 1 (“Complaint”) at
                                  18   2.) He alleges that he was subsequently “placed in a medical cell” which lacked both
                                  19   raised furniture and any furniture that could help an injured person get off the floor. (Id. at
                                  20   3.) He alleges that he was “prescribed only Tylenol” for his pain, and that this was
                                  21   insufficient to treat his pain. (Id.) Finally, he alleges that post-injury, he was denied a
                                  22   lower bunk chrono. (See id.)
                                  23          Pringle’s allegations are sufficient to implicate the Eighth Amendment. However,
                                  24   the Complaint must be dismissed with leave to amend because Pringle has not identified
                                  25   any proper defendant.
                                  26          A.     More facts are needed regarding one of the Eighth Amendment claims.
                                  27          The treatment a prisoner receives in prison and the conditions under which he is
                                  28   confined are subject to scrutiny under the Eighth Amendment. See Helling v. McKinney,
                                                                                      2
                                   1   509 U.S. 25, 31 (1993). In its prohibition of “cruel and unusual punishment,” the Eighth
                                   2   Amendment imposes duties on prison officials, who must provide all prisoners with the
                                   3   basic necessities of life such as food, clothing, shelter, sanitation, medical care, and
                                   4   personal safety. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). A prison official
                                   5   violates the Eighth Amendment when two requirements are met: (1) the deprivation
                                   6   alleged must be, objectively, sufficiently serious, Farmer, 511 U.S. at 834, and (2) the
                                   7   prison official possesses a sufficiently culpable state of mind, id. The requisite state of
                                   8   mind to establish an Eighth Amendment violation depends on the nature of the claim. In
                                   9   prison-conditions cases, the necessary state of mind is one of “deliberate indifference.” Id.
                                  10   at 834.
                                  11             Pringle fails to state an Eighth Amendment claim with respect to his trip and fall,
                                  12   because he fails to allege that any prison official acted with the required mental state.
Northern District of California
 United States District Court




                                  13   Although Pringle alleges that the doorstop was “improperly” placed in a walkway, he does
                                  14   not state that this was done with deliberate indifference. If Pringle chooses to amend, he
                                  15   must provide facts to suggest that a prison official placed the doorstop in the walkway with
                                  16   “deliberate indifference” to inmate safety.
                                  17             Pringle’s allegations that he was denied appropriate pain medication, placed in an
                                  18   improper cell given his injuries, and denied a lower bunk chrono are sufficient to state an
                                  19   Eighth Amendment claim. See Akhtar v. Mesa, 698 F.3d 1202, 1213 (9th Cir. 2012)
                                  20   (prisoner stated Eighth Amendment claim where he had mobility limitations but was
                                  21   denied a bottom bunk and ground floor cell); see also Looman v. Wick, 329 F. App’x 729,
                                  22   730 (9th Cir. 2009) (prisoner stated a deliberate indifference claim where he alleged “that
                                  23   he was deprived of his pain medication for up to eight hours”). However, as explained
                                  24   below, Pringle must identify the officials responsible for these deprivations.
                                  25             B.     Pringle must name proper defendants.
                                  26             Pringle names four defendants: Dina Jose, Director of the Napa County Department
                                  27   of Corrections; Lt. Fernandez, an administrator in the Napa County Department of
                                  28   Corrections; the Napa County Department of Corrections; and the “owners” of the Napa
                                                                                        3
                                   1   County Department of Corrections. (See Dkt. No. 1 (“Complaint”).) Pringle does not
                                   2   explain how any of these four defendants are responsible for his injuries.
                                   3          Pringle does not state that Director Jose or Lt. Fernandez personally deprived him
                                   4   of his rights, that they directed the deprivation, or that they knew the deprivation occurred.
                                   5   (See generally, Compl.) To state a claim against a particular defendant for a violation of
                                   6   his civil rights, Pringle must allege that the defendant was personally involved in the
                                   7   alleged wrongs. To do so, he must show that the defendant’s actions both actually and
                                   8   proximately caused the deprivation of a federally protected right. Lemire v. Cal. Dept. of
                                   9   Corr. & Rehab., 726 F.3d 1062, 1085 (9th Cir. 2013); Leer v. Murphy, 844 F.2d 628, 634
                                  10   (9th Cir. 1988). Either personal involvement or integral participation in the alleged
                                  11   constitutional violation is required before liability may be imposed. See Hopkins v.
                                  12   Bonvicino, 573 F.3d 752, 769-70 (9th Cir. 2009); accord Jones v. Williams, 297 F.3d 930,
Northern District of California
 United States District Court




                                  13   936 (9th Cir. 2002). Even at the pleading stage, “[a] plaintiff must allege facts, not simply
                                  14   conclusions, that show that an individual was personally involved in the deprivation of his
                                  15   civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). Pringle cannot
                                  16   sue Director Jose or Lt. Fernandez purely as supervisors because “[i]n a § 1983 suit . . .
                                  17   masters do not answer for the torts of their servants,” so “each Government official, his or
                                  18   her title notwithstanding, is only liable for his or her own misconduct.” Ashcroft v. Iqbal,
                                  19   556 U.S. 662, 677 (2009); see also Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)
                                  20   (“There is no respondeat superior liability under section 1983.”).
                                  21          Accordingly, Pringle’s claims against Director Jose and Lt. Fernandez are dismissed
                                  22   with leave to amend. If Pringle chooses to amend, he must either (1) allege facts to show
                                  23   that Director Jose and Lt. Fernandez were personally involved in the deprivation of
                                  24   Pringle’s rights, or (2) name defendants who were personally involved in the deprivations.
                                  25          As to the Napa County Department of Corrections, Pringle can only state a claim if
                                  26   his injuries were caused pursuant to an official policy or custom. See Monell v. Dep’t of
                                  27   Social Servs., 436 U.S. 658, 690 (1978). Pringle does not identify any policy that led to
                                  28   his injuries. (See generally, Compl.) Accordingly, this defendant is dismissed with leave
                                                                                     4
                                   1   to amend. If Pringle chooses to name Napa County Department of Corrections in any
                                   2   amended complaint, he must show: “(1) that he possessed a constitutional right of which
                                   3   he or she was deprived; (2) that the municipality had a policy; (3) that this policy amounts
                                   4   to deliberate indifference to the plaintiff’s constitutional rights; and (4) that the policy is
                                   5   the moving force behind the constitutional violation.” Oviatt By and Through Waugh v.
                                   6   Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992).
                                   7          To the extent Pringle sues the “owners” of the Napa County Department of
                                   8   Corrections, this defendant is dismissed without leave to amend. The Napa County
                                   9   Department of Corrections is a public entity and has no owners.
                                  10                                           CONCLUSION
                                  11          The complaint is DISMISSED with leave to file an amended complaint on or before
                                  12   July 7, 2021. The amended complaint must include the caption and civil case number
Northern District of California
 United States District Court




                                  13   used in this order (21-1348 WHO (PR)) and the words FIRST AMENDED COMPLAINT
                                  14   on the first page. The amended complaint must also appear on this Court’s form. Because
                                  15   an amended complaint completely replaces the previous complaints, plaintiff must include
                                  16   in his first amended complaint all the claims he wishes to present and all of the defendants
                                  17   he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                  18   not incorporate material from the prior complaint by reference.
                                  19          Failure to file an amended complaint in accordance with this order will result in
                                  20   dismissal of this action under Federal Rule of Civil Procedure 41(b) for failure to
                                  21   prosecute.
                                  22          IT IS SO ORDERED.
                                  23   Dated: May 7, 2021
                                                                                           _________________________
                                  24
                                                                                           WILLIAM H. ORRICK
                                  25                                                       United States District Judge
                                  26
                                  27

                                  28
                                                                                       5
